            Case 7:18-cv-00197-WLS Document 15 Filed 09/04/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                  VALDOSTA DIVISION



CASSANDRA HOLMES,

                Plaintiff,                             CASE NO. 7:18-cv-00197-WLS
       v.

WELLS FARGO BANK, N.A.,

                Defendant


                             JOINT NOTICE OF SETTLEMENT

       Plaintiff Cassandra Holmes, by counsel, and Defendant Wells Fargo Bank, N.A., by

counsel, hereby submit notice to the Court that the matters at issue between them in the present

action have been compromised, agreed, and settled. Upon finalization and execution of the

settlement documents, the parties shall submit a Joint Stipulation of Dismissal with Prejudice for

entry by the Court.

This 4th day of September 2019.              Respectfully submitted,

                                             /s/ Octavio Gomez
                                             Octavio Gomez
                                             Georgia Bar No. 617963
                                             MORGAN & MORGAN, TAMPA, P.A.
                                             One Tampa City Center
                                             201 N. Franklin Street, 7th Floor
                                             Tampa, FL 33602
                                             Telephone: (813) 223-5505
                                             Attorney for Plaintiff Cassandra Holmes

                                             /s/ Mark J. Windham
                                             Mark J. Windham
                                             Georgia Bar No. 113194
                                             TROUTMAN SANDERS LLP
                                             600 Peachtree Street, NE, Suite 3000
                                             Atlanta, Georgia 30308-2216
           Case 7:18-cv-00197-WLS Document 15 Filed 09/04/19 Page 2 of 2



                                      Telephone: (404) 885-3000
                                      mark.windham@troutman.com
                                      Attorney for Defendant Wells Fargo Bank, N.A.




39915420
